In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), dated November 12, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint based on the plaintiff’s failure to sustain a serious injury as defined by Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion for summary judgment is denied, and the complaint is reinstated.
The medical evidence submitted by the defendant in support of her motion for summary judgment made out a prima facie case that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d). However, the affidavit prepared by Dr. Jay Eneman, submitted in opposition to the motion, provided objective evidence of the extent or degree of the limitation of use of the plaintiff’s right foot and thus raised a triable issue of fact (see, CPLR 3212 [b]) as to whether the plaintiff had sustained a serious injury (see, Beckett v Conte, *556176 AD2d 774). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.